
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


WAIVER AND AMENDMENT


        THIS WAIVER AND AMENDMENT (this "Waiver and Amendment") is entered into
as of March 19, 2003, between ZENITH NATIONAL INSURANCE CORP., a Delaware
corporation (the "Company"), and BANK OF AMERICA, N.A., a national banking
association (the "Bank").

RECITALS

        A.    The Company and the Bank are party to that certain Amended and
Restated Credit Agreement dated as of September 30, 2002 (as heretofore
modified, amended or supplemented, the "Credit Agreement"). Unless otherwise
defined herein, defined terms used herein shall have the meanings given such
terms in the Credit Agreement.

        B.    The Company has requested that the Bank waive its obligation to
observe and comply with Section 6.12 of the Credit Agreement for the period from
the date hereof to and including June 30, 2003.

        C.    The Company has advised the Bank of its intention to issue up to
$125,000,000 of Senior Convertible Notes due 2023 (the "Convertible Debt
Issuance"). In connection with the Convertible Debt Issuance and other debt and
equity issuances by the Company, the Company has requested that the Credit
Agreement be amended in certain respects.

        D.    The Bank has agreed to waive the Company's compliance with
Section 6.12 of the Credit Agreement and to amend the Credit Agreement in
certain respects, in each case upon and subject to the terms and conditions set
forth herein.

        NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the Bank agree as follows:

        1.    Waiver. Subject to satisfaction of the conditions precedent set
forth in Section 3 hereof, the Bank hereby waives the Company's compliance with
Section 6.12 of the Credit Agreement for the period from the date hereof through
and including June 30, 2003 and agrees not to exercise any rights or remedies
under the Credit Agreement solely as a result of the Company's non-compliance
with such Section during such period.

        2.    Amendments. Subject to satisfaction of the conditions precedent
set forth in Section 4 hereof, the Credit Agreement is hereby amended as
follows:

        (a)    A new Section 2.7(c) is added as follows:

        "(c)    Issuances of Indebtedness. Promptly after the incurrence or
issuance by the Company of any Indebtedness for borrowed money evidenced by
notes, bonds, debentures, or similar instruments (other than Indebtedness for
borrowed money incurred hereunder or incurred in the ordinary course of
business), the net cash proceeds realized by the Company from such incurrence or
issuance shall be applied first to prepay the outstanding principal amount of
all Tranche A Loans and Tranche B Loans, together with accrued interest thereon,
until such amounts are repaid in full, then to the use by the Company of such
net cash proceeds for any other purpose allowed hereunder (it being understood
that any prepayment made pursuant to this Section 2.7(c) shall not affect the
Commitments in any respect)."

        (b)    A new Section 2.7(d) is added as follows:

        "(d)    Equity Issuances. Promptly after the issuance by the Company of
any shares of any class of stock, warrants, or other equity investments (other
than issuances to officers, directors, and employees of the Company as part of
compensation arrangements), the net cash proceeds realized by the Company from
such equity issuances shall be applied first to prepay the

--------------------------------------------------------------------------------

outstanding principal amount of all Tranche A Loans and Tranche B Loans,
together with accrued interest thereon, until such amounts are repaid in full,
then to the use by the Company of such net cash proceeds for any other purpose
allowed hereunder (it being understood that any prepayment made pursuant to this
Section 2.7(d) shall not affect the Commitments in any respect)."

        (c)    Section 6.12 of the Credit Agreement is deleted in its entirety.

        3.    Conditions Precedent to Waiver. The waiver in Section 1 hereof
shall be effective as of the date hereof when the Bank receives:

        (a)    counterparts of this Waiver and Amendment duly executed by the
Company and the Bank;

        (b)    payment of all expenses, including legal fees and expenses of
counsel to the Bank, incurred by the Bank in connection with this Waiver and
Amendment, to the extent invoiced to the Company on or prior to the date hereof;
and

        (c)    such other agreements, documents, instruments, and items as the
Bank may reasonably request, including, without limitation, documents evidencing
the due authorization of the execution, delivery and performance by the Company
of this Waiver and Amendment, the incumbency of the officer of the Company
executing this Waiver and Amendment, and any other matters relevant thereto.

        4.    Conditions Precedent to Amendments. Promptly after the receipt by
the Company of the net cash proceeds of the Convertible Debt Issuance, the
Company shall prepay the then outstanding principal amount of all Tranche A
Loans and Tranche B Loans, together with accrued interest thereon, with such net
cash proceeds, prior to the use of such net cash proceeds for any other purpose
(it being understood that any prepayment made pursuant to this Section 4 shall
not affect the Commitments in any respect). Upon receipt of such prepayment, the
amendments in Section 2 hereof shall become effective, and the Bank shall notify
the Company of the effective date of such amendments.

        5.    Representations and Warranties. The Company represents and
warrants to the Bank as follows:

        (a)    the execution, delivery and performance by Company of this Waiver
and Amendment and the Credit Agreement, as amended hereby, have been duly
authorized by all necessary corporate action and do not and will not (i) require
any consent or approval not heretofore obtained of any director, stockholder,
security holder, or creditor of the Company, (ii) violate or conflict with any
provision of the Company's certificate of incorporation or bylaws, (iii) violate
any laws applicable to the Company, or (iv) result in a breach of or constitute
a default under, or cause or permit the acceleration of any obligation owed
under, any indenture or loan or credit agreement or any other material agreement
to which the Company is a party or by which the Company or any of its property
is bound or affected;

        (b)    all representations and warranties made or deemed made by the
Company in the Loan Documents are true and correct as of the date hereof and
will be true and correct on the date the amendments in Section 2 become
effective, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date) and except
for changes in factual circumstances not prohibited by the Credit Agreement; and

        (c)    no Default or Event of Default has occurred and is continuing as
of the date hereof or will have occurred and be continuing on the date the
amendments in Section 2 become effective.

        6.    Effect of Waiver and Amendment.    This Waiver and Amendment is a
Loan Document. The waiver of the Bank hereunder is expressly limited to the
matter contained herein and shall not

2

--------------------------------------------------------------------------------

constitute the consent or waiver by the Bank to, of or with respect to any other
matter now or hereafter requiring its consent or waiver under the Loan
Documents. Except as amended hereby, the Credit Agreement and the other Loan
Documents are unchanged and are hereby ratified and confirmed.

        7.    Counterparts.    This Waiver and Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same instrument.

        8.    Governing Law.    This Waiver and Amendment shall be governed by
and construed in accordance with the laws of the State of California, without
regard to conflict of laws principles.

        9.    ENTIRETY.    THIS WAIVER AND AMENDMENT, THE CREDIT AGREEMENT, AND
THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND
SUPERCEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE
SUBJECT MATTER HEREOF. THESE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

        10.    Parties.    This Waiver and Amendment binds and inures to the
benefit of the Company, the Bank, and their respective successors and permitted
assigns.

[Remainder of Page Intentionally Left Blank.
Signature Page Follows.]

3

--------------------------------------------------------------------------------

ZENITH NATIONAL INSURANCE CORP.,
as the Company  
By:
 
/s/  STANLEY R. ZAX      

--------------------------------------------------------------------------------

Name: Stanley R. Zax
Title: Chairman of the Board and President
 
BANK OF AMERICA, N.A.,
as the Bank
 
By:
 
/s/  JOAN L. D'AMICO      

--------------------------------------------------------------------------------

Name: Joan L. D'Amico
Title: Managing Director
 

4

--------------------------------------------------------------------------------



QuickLinks


WAIVER AND AMENDMENT
